Citation Nr: 0501565	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for athlete's foot with 
flu-like symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from June 1957 to June 
1960.
 
This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  At 
present, the case is before the Board for appellate 
adjudication.  However, as additional development is 
necessary with respect to the issues of entitlement to 
service connection for allergic rhinitis and 
pseudofolliculitis barbae, these issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Veterans Law 
Judge in April 2004.  A copy of the hearing transcript issued 
following the hearing is of record.   

Lastly, the Board notes that the August 2003 VA form 9 
(Appeal to Board of Veterans' Appeals) includes the issue of 
service connection for an eye disorder.  This issue, however, 
was originally denied in an October 2001 rating decision.  
Therefore, as the only issues currently before the Board are 
those set forth on the title page of this decision, the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has a disability manifested as athlete's foot with 
flu-like symptoms related to service. 


CONCLUSION OF LAW

A disability manifested as athlete's foot with flu-like 
symptoms was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the August 2002 and November 2002 
rating decisions, the June 2003 statement of the case (SOC), 
and the July 2002 and April 2003 RO letters.  Specifically, 
the appellant has been informed of the need to provide 
evidence showing that his disability is related to service.  
In addition, via the June 2003 SOC, the veteran was provided 
with specific information concerning the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decisions and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for athlete's foot with flu-like symptoms.  In 
this respect, the service medical records are completely 
negative for any symptoms, treatment or diagnoses of the 
claimed disorder.

The post-service medical evidence includes medical records 
dated from 1995 to 2003 from T. Love, M.D., records dated 
from 1995 to 2001 from J. C. Morse, M.D., records dated from 
2000 to 2001 from K. J. Caplinger, M.D., November 1999 
records from Arkansas Dermatology Clinic, a Kmart pharmacy 
list from 1995 to 2001, an April 2003 statement from L. 
Nayles, M.D., an April 2003 statement from M. G. Keeran, 
M.D., a June 2004 report of a computed tomography (CT) of the 
chest, and an October 2004 statement from J. L. Barber, M.D.  
These records describe the treatment the veteran has received 
over time for respiratory problems and problems with 
folliculitis barbae.  However, none of these records include 
any symptoms, treatment or a diagnosis of athlete's foot.

Upon a review of the evidence, however, the Board finds that 
the preponderance of the evidence in this case is against an 
award of service connection for the claimed athlete's foot 
with flu-like symptoms.  The record simply does not include 
evidence that the veteran currently suffers from athlete's 
foot with flu-like symptoms.  Additionally, the record does 
not include any medical evidence showing that the veteran 
presented symptoms related to athlete's foot during active 
service; or that he is actually diagnosed with the 
disability.

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the claim of service connection for 
athlete's foot with flu-like symptoms is denied.  The 
application of the reasonable doubt doctrine is, therefore, 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for athlete's foot with flu-like symptoms 
is denied.


REMAND

In reference to the veteran's claims seeking entitlement to 
service connection for allergic rhinitis and 
pseudofolliculitis barbae, the Board finds that the VA's 
redefined duty to notify the claimant and the representative, 
of any information and evidence needed to substantiate and 
complete a claim, has not been fulfilled regarding these 
issues.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


In this respect, the Board finds that the veteran should be 
given the benefit of VA examinations discussing the etiology 
of the claimed allergic rhinitis and pseudofolliculitis 
barbae.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In addition, following the June 2003 statement of the case, 
the veteran submitted additional private medical records 
relevant to the claimed allergic rhinitis and 
pseudofolliculitis barbae.  He, however, failed to submit a 
waiver of initial RO consideration.  As such, the RO should 
review these records and issue the corresponding supplemental 
statement of the case upon completion of its review.  Lastly, 
as there may be outstanding private or VA medical records 
which may support the appellant's remaining issues on appeal, 
which need to be obtained and incorporated into the claims 
file, the Board finds that the RO should assist the veteran 
with this matter. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed allergic rhinitis and 
pseudofolliculitis barbae.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the appellant responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since his discharge from 
service to the present, if any.  All 
identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).   

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA examinations, by appropriate 
specialist, to evaluate the nature, 
severity, and etiology of the claimed 
allergic rhinitis and pseudofolliculitis 
barbae.  If no such disorders are 
currently found, the examiners should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiners in connection with the 
examinations.  The examiners should 
indicate in the examination reports that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disabilities.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the April 2003 
statement from Dr. Nayles, the VA 
examiners should render an opinion as to 
whether it is at least as likely as not 
that the claimed allergic rhinitis and 
pseudofolliculitis barbae are related to 
any in-service symptomatology.  In 
addition, the VA examiners should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
allergic rhinitis and pseudofolliculitis 
barbae were incurred during the veteran's 
active service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
are otherwise related to his active 
service.  The VA examiners should also 
render an opinion as to whether it is at 
least as likely as not that the claimed 
allergic rhinitis and pseudofolliculitis 
barbae are related to any post-service 
event(s) or diseases.  If the etiologies 
of the claimed disorders are attributed 
to multiple factors/events, including any 
post-service incidents, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA examiners 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
allergic rhinitis and pseudofolliculitis 
barbae, including any gap of time between 
when the veteran's disabilities first 
became manifest and the veteran's 
discharge from service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in written reports.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for allergic rhinitis and 
pseudofolliculitis barbae.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


